Citation Nr: 0014781	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  97-15 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a stress fracture of the right 
leg.

2.  Entitlement to an initial disability evaluation in excess 
of 0 percent for residuals of a stress fracture of the left 
leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to May 
1996.

The instant appeal arose from a December 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which granted a claim for 
bilateral tibial stress fractures with a noncompensable 
rating.  By rating decision dated in October 1997, an 
increased rating, to 10 percent, was granted for residuals of 
a stress fracture of the right tibia.  Since this claim has 
not been withdrawn, an increased rating above 10 percent 
remains at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded).  As explained below, 
in light of the United States Court of Appeals for Veterans 
Claims (Court) decision in Fenderson v. West, 12 Vet. App. 
119 (1999), the Board of Veterans' Appeals (Board) has 
recharacterized the claims as stated on the cover page of 
this decision.

The Board notes that the veteran also initiated an appeal as 
to an increased rating claim for residuals of a fracture of 
the coccyx.  However, as the evidence in the record before 
the Board does not show that the veteran completed her appeal 
by filing an appeal statement (VA Form 9 or its equivalent) 
as to that issue, it will not be addressed in this decision.  
See Fenderson v. West, 12 Vet. App. 19 (1999).  The Board 
notes that the November 1998 remand informed the veteran that 
she would need to submit an appeal statement in order to 
perfect her appeal as to that issue.  A letter from the RO, 
dated in December 1998, also informed her of the necessity of 
filing an appeal statement in order to perfect the coccyx 
claim.  However, as her representative acknowledged in its 
March 2000 written statement, a VA Form 9 (or its equivalent) 
was never received by VA on that issue.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a stress 
fracture of the right leg are currently manifested by slight 
disability with tenderness at the distal third of the right 
tibia.

2.  Prior to July 12, 1999, the objective medical evidence 
did not reveal any significant residuals of a stress fracture 
of the left leg.

3.  As of July 12, 1999, the veteran's service-connected 
residuals of a stress fracture of the left leg are manifested 
by slight disability with tenderness at the proximal third of 
the left tibia.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a stress fracture of the right leg are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5262 
(1999).

2.  The criteria for a compensable evaluation for residuals 
of a stress fracture of the left leg were not met prior to 
July 12, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5299-5262 (1999).

3.  The criteria for a 10 percent evaluation for residuals of 
a stress fracture of the left leg are met as of July 12, 
1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5262 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that her 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, she has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

The VA has a duty to assist the veteran to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
case was previously remanded for further development.  The 
Board notes that in a March 2000 written statement, the 
veteran's representative indicated that another remand was 
necessary as the July 1999 VA examination performed pursuant 
to the Board's remand was not satisfactory.  The 
representative noted that there was no indication that the 
examiner had reviewed the claims folder, as required by the 
Board's remand.  However, the evidence in the file shows that 
the claims folder was transferred to the VA Medical Center 
(MC) where the examination was held, and the examination 
report provided a medical history which was of record in the 
claims folder.  Thus, the Board is satisfied that the 
examination complied with the remand instructions in that 
respect.

The representative also indicated that the July 1999 
examination report lacked sufficient detail as regards 
manifestations of pain, including whether additional motion 
was lost due to pain.  However, in this respect the Board 
also finds that the examination report was adequate.  The 
examiner described the veteran's reports of pain and her 
objective manifestations of pain.  Further, as there was no 
limitation of motion found on examination, at a time when the 
veteran reported pain, the Board deems that the question of 
additional limitation of motion due to pain was rendered 
moot.  Lastly, as the veteran below is awarded a partial 
grant of the benefits sought based on the July 1999 
examination report, the Board does not find that a remand for 
another examination is required.

VA examinations and radiological evaluations were performed 
pursuant to the veteran's claim for benefits.  Service 
medical records and VA and private treatment records have 
also been associated with the claims folder.  The Board 
concludes that no further development is warranted.  For 
these reasons, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

The service medical records show that the veteran was seen in 
March 1994 for complaint of bilateral leg pain.  A November 
1994 bone scan revealed stress fractures of the tibiae.  A 
December 1995 bone scan revealed that the stress fractures 
had resolved.

Private medical records from May and September 1996 revealed 
complaints of lower extremity pain with lower extremity 
examination normal.  Lower extremity X-rays were normal.  
During a VA examination in October 1996 the veteran reported 
that her legs still hurt.  The diagnosis was status post 
stress fractures of both tibias with continued pain.  

An October 1996 occupation therapy evaluation report noted 
that the veteran reported using crutches and a wheelchair 
occasionally and that she last worked in the military.  She 
reported limitations in standing (10-25 minutes), walking 
(10-25 minutes), driving (30 minutes), kneeling, stooping, 
crouching, and climbing stairs due to pain.  She reported her 
pain varied from a two to a ten on a scale of ten.  The 
report concluded that she tested "well within functional 
limits."  Training in the area of computer work was 
endorsed.

During her July 1997 hearing the veteran testified that she 
had trouble lifting her child and that some days her 
discomfort was so significant that she had to hire someone to 
do household chores and to take care of her child.  She also 
stated that she used a wheelchair at the store, the zoo, etc.  
She stated that she needed someone to drive her if she had to 
drive to the VA several times in one week and that she needed 
to take extra time when traveling to get out and stretch 
frequently.  She reported the pain in her legs increased with 
prolonged standing or walking.

The veteran underwent another VA examination in July 1997.  
She reported that she was currently "doing okay as long as 
her activities are modified . . . ."  She reported that her 
right leg gave her problems and that sometimes the left leg 
gave her problems as a result of putting her weight more on 
that side when her right leg problems were severe.  
Examination of the lower extremities was essentially normal 
except that palpating the right shin revealed tenderness and 
tapping on the bone revealed "severe pain."  X-rays were 
normal.  VA treatment records dated from April to August 1997 
showed no significant complaints, treatment, or diagnosis as 
regards the lower extremities.

In July 1999 the veteran underwent her most recent VA 
examination.  She complained of pain in the legs with "good 
and bad days" and with increased pain with activity and 
decreased pain with rest.  Range of motion of the knees and 
ankles was full.  The examiner noted that she was tender "at 
the proximal third of the left tibia and distal third of the 
right tibia."  X-rays were normal.  The diagnosis was 
"[r]esidual pain of stress fractures of both tibias."

Residuals of the stress fracture of the right leg

The residuals of the stress fracture of the right leg are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5299-5262 as analogous to impairment of the tibia and 
fibula.  Under Diagnostic Code 5262, malunion of the tibia 
and fibula with slight knee or ankle disability warrants a 10 
percent rating; malunion with moderate knee or ankle 
disability warrants a 20 percent rating; and malunion with 
marked knee or ankle disability warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).

The evidence above fails to indicate that the veteran suffers 
from symptoms equivalent to moderate right leg impairment as 
required for a 20 percent disability evaluation under 
Diagnostic Code 5262.  The only positive finding on repeated 
examination was tenderness of a portion of the right tibial 
area.  There is no evidence of moderate disability which 
would warrant a higher rating under this Diagnostic Code.  X-
rays of the right tibia have repeatedly been normal since 
service, and range of motion of the right knee and ankle has 
repeatedly been full since service.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  

The evidence of record shows that the primary symptoms of the 
veteran's right tibia stress fracture residuals are pain and 
tenderness.  For these symptoms, the veteran is currently in 
receipt of a 10 percent evaluation.  The medical evidence 
does not show swelling, deformity, or atrophy.  Thus, the 
Board concludes that there is not pain which warrants an 
increased rating under on 38 C.F.R. §§ 4.40, 4.45, or 4.59.  
The medical findings show that she is able to perform a job 
despite her right leg problems.  Finally, the available 
records do not show any significant right leg treatment since 
service.  For these reasons, a higher evaluation is not 
warranted based on 38 C.F.R. §§ 4.40, 4.45, or 4.59.

The Board has considered the application of other Diagnostic 
Codes; however, none seem applicable.  For example, 
Diagnostic Codes 5256, 5257, 5260, and 5261 require 
ankylosis, instability, or limitation of motion, 
respectively, none of which have been demonstrated in this 
case.  The Board notes that Diagnostic Codes applicable to 
arthritis are not for application as service connection for 
that disorder was specifically denied by the Board in 
November 1998.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The Board notes that it has recharacterized the issues on 
appeal in order to comply with Fenderson.  As in Fenderson, 
the RO in this case misidentified the issues on appeal as 
claims for increased disability ratings, rather than as a 
disagreement with the original rating award for this 
condition.  However, the RO's statement of the case (SOC) and 
the subsequent supplemental statements of the case provided 
the veteran with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation for this 
condition and subsequent disability evaluations.  In 
addition, the veteran's pleadings herein clearly indicate 
that she is aware that her appeal involves the RO's 
assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the veteran in 
recharacterizing the issues on appeal to properly reflect the 
veteran's disagreement with the initial disability evaluation 
assigned to her service-connected right leg disorder.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
in excess of 10 percent for the right leg.  Fenderson, 12 
Vet. App. at 126.  Accordingly, the Board finds that a higher 
evaluation than 10 percent is not warranted for residuals of 
a stress fracture of the right leg under the regulations.

Residuals of the stress fracture of the left leg

The residuals of the stress fracture of the left leg are 
currently evaluated as 0 percent disabling under Diagnostic 
Code 5299-5262.  As noted above, as the veteran takes issue 
with the initial rating assigned when service connection was 
granted, the Board must evaluate the disability based on all 
the evidence of record.  The Board may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 [1999]. 

The Board notes that after service and prior to the July 12, 
1999, VA examination, there was no significant objective 
evidence of left leg disability.  There were no objective 
manifestations of pain on examinations, X-rays were 
repeatedly normal, and range of motion of the left lower 
extremity was full.  In particular, during the veteran's July 
1997 VA examination, she indicated that she was "doing 
okay" with modified activity and that her left leg only gave 
her problems occasionally, when her right leg problems were 
particularly severe.  At the time of that examination, no 
objective manifestations of left leg disability were noted, 
and no left leg diagnosis was made.  Thus, the Board does not 
find that a compensable rating for residuals of a stress 
fracture of the left leg is warranted prior to July 12, 1999. 

The Board notes that at the time of the July 12, 1999, VA 
examination the veteran's left leg disability was manifested 
by objective evidence of pain.  The examiner noted that she 
was tender "at the proximal third of the left tibia."  The 
diagnosis was "[r]esidual pain of stress fractures of both 
tibias."  Therefore, in view of this evidence and with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and in affording the veteran the benefit of the doubt, 
the Board concludes that the symptomatology attributable to 
the left leg disability for the period from July 12, 1999, 
more nearly approximates the criteria for a 10 percent 
evaluation under Diagnostic Code 5299-5262.  However, since 
the left leg disability is not to a moderate degree to 
warrant a 20 percent under Diagnostic Code 5262, the Board 
finds that the veteran does not meet the schedular criteria 
for an evaluation in excess of 10 percent for the left leg.

Because this conclusion is based on the evidence first found 
on the July 12, 1999, VA examination, the 10 percent rating 
is assigned as of July 12, 1999.  See Fenderson, 12 Vet. App. 
at 126 (authorizing separate, staged ratings for separate 
periods of time based on facts found).  

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for residuals of a stress fracture of 
the left leg prior to July 12, 1999.  The Board concludes, 
though, that a 10 percent evaluation is warranted for the 
period from July 12, 1999. 


ORDER

A claim for an initial disability evaluation in excess of 10 
percent for residuals of a stress fracture of the right leg 
is denied.  A claim for an initial disability evaluation in 
excess of 0 percent for residuals of a stress fracture of the 
left leg is granted, as of July 12, 1999, to 10 percent, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

